NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 7 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FRIENDS OF ANIMALS,                             No.    19-35044

                Plaintiff-Appellant,            D.C. No. 6:17-cv-00860-AA

 v.
                                                MEMORANDUM*
UNITED STATES FISH AND WILDLIFE
SERVICE, an agency of the United States;
JIM KURTH, in his official capacity as the
acting Director of the United States Fish and
Wildlife Service,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Oregon
                     Ann L. Aiken, District Judge, Presiding

                    Argued and Submitted December 10, 2019
                              Seattle, Washington

Before: GRABER, BERZON, and HIGGINSON,** Circuit Judges.

      Plaintiff Friends of Animals (“Friends”) appeals the district court’s grant of

summary judgment for lack of standing on Friends’ challenge of a series of permits


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Stephen A. Higginson, United States Circuit Judge for
the U.S. Court of Appeals for the Fifth Circuit, sitting by designation.
and Safe Harbor Agreements issued by the United States Fish and Wildlife Service

(“the Service”). We reverse in part, affirm in part, and remand for the district court

to consider the merits of Friends’ challenge.

      1. Friends has suffered an injury that is “concrete and particularized” with

respect to the permit sites in the Oregon Coast Range Study Area. Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560 (1992). One of Friends’ two declarants,

Marguery Zucker, averred that she visited campsites a mile away and half a mile

away from the permit sites in the Oregon Coast Ranges Study Area. This was not

an “averment[] which state[d] only that [one of the organization’s] members uses

unspecified portions of an immense tract of territory,” Lujan v. Nat’l Wildlife

Fed’n, 497 U.S. 871, 889 (1990), but a statement that she “use[s] the affected

area.” Friends of the Earth, Inc. v. Laidlaw Envtl. Servs., Inc., 528 U.S. 167, 183–

84 (2000).

      Because Friends needs only one of its members to have standing for the

purposes of its challenge, see Leonard v. Clark, 12 F.3d 885, 888 (9th Cir. 1994),

we do not address whether Michael Harris, Friends’ other declarant, has standing.

      2. Friends’ members have not, however, described a particularized interest in

the Klamath Study Area. Zucker, the only declarant to mention the Klamath Study

Area, stated only that her “numerous travels across Douglas County for various

camping and hiking expeditions have taken [her] through the Union/Myrtle


                                          2
(Klamath) Study Area.” This statement is inadequate to establish standing to

challenge the particular permits and agreements here at issue, as it avers only that

Zucker has traveled “‘in the vicinity of’ vast tracts of land, small sections of which

would be [affected areas].” Ecological Rights Found. v. Pac. Lumber Co., 230 F.3d

1141, 1148 n. 7 (9th Cir. 2000) (quoting Lujan, 497 U.S. at 886–89).

      3. With regard to its challenge to the Oregon Coast Range permits and

agreements, Friends has established that the “threatened injury is certainly

impending, or there is a substantial risk that the harm will occur.” Susan B.

Anthony List v. Driehaus, 573 U.S. 149, 158 (2014) (citation and internal quotation

marks omitted). “[S]ome probabilistic chance of environmental harm . . . is

sufficient for Article III standing[,] . . . [because] [t]hreatened environmental harm

is by nature probabilistic.” San Luis & Delta-Mendota Water Auth. v. Jewell, 747

F.3d 581, 645 n.49 (9th Cir. 2014) (citations and internal quotation marks omitted).

      Here, at least two of Friends’ potential injuries satisfy the imminence

requirement. Zucker declared that she enjoys viewing both barred and spotted

owls. With respect to the former, the permits allow the Service to enter the permit

sites to kill barred owls. With respect to the latter, the Service’s broader spotted

owl experiment expressly contemplates the return of some spotted owls to the

study areas; the permits and Safe Harbor Agreements are designed to allow the

incidental take of any spotted owls that do return to the covered sites. There is


                                           3
therefore a “substantial risk” that the permits and Safe Harbor Agreements will

harm Friends’ members’ aesthetic and recreational interests in viewing barred and

spotted owls.

      4. For substantially the same reasons, Friends also satisfies Article III

standing requirements for the purposes of its procedural challenge under the

National Environmental Policy Act of 1969 of the Service’s decision not to issue

an updated Environmental Impact Study. See WildEarth Guardians v. U.S. Dep’t

of Agric., 795 F.3d 1148, 1154–55 (9th Cir. 2015).

      AFFIRMED in part; REVERSED in part; REMANDED. Costs on

appeal are awarded to Appellant.




                                          4